Exhibit 10.2

Confidential Treatment has been requested for portions of this exhibit.  The
copy filed herewith omits the information subject to the confidentiality
request.  Omissions are designated as “***”.  A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

JOINT RESEARCH AND DEVELOPMENT AND LICENSE AGREEMENT

This Joint Research and Development and License Agreement (“Agreement”) is made
March 27, 2007 (the “Effective Date”), by and between Givaudan Schweiz AG, 138
Überlandstrasse, 8600 Dübendorf Switzerland (“Givaudan”), and Redpoint Bio
Corporation, a Delaware corporation having its principal place of business at
2005 Eastpark Boulevard, Cranbury, New Jersey 08512-3515 (“Redpoint”), each
individually called a “Party” and together called the “Parties” herein.

RECITALS

WHEREAS, the Parties have significant knowledge of taste receptor technology and
chemistry of flavour compounds; and

WHEREAS, the Parties desire to enter into a collaborative program for the
discovery and development of Collaboration Compounds that have characteristics
of Enhancer Compounds (as defined hereinafter) or Bitter Blocker Compounds (as
defined hereinafter) and that act primarily through the modulation of the TRPM5
ion channel, a key molecular element in taste sensation;

WHEREAS, pursuant to the Research Plan and the Development Plan (as defined
hereinafter), the Parties will work collaboratively in deriving Collaboration
Compounds from chemical libraries, novel chemical synthesis and natural products
libraries, selecting certain Selected Collaboration Compounds (SCCs), optimizing
SCCs through development and regulatory approval to become Licensed Compounds;

WHEREAS, Givaudan desires to obtain from Redpoint and Redpoint desires to grant
Givaudan a worldwide exclusive license to make, have made, use, sell, have sold
and generally commercially exploit Licensed Products (as defined hereinafter)
containing Licensed Compounds for use in the Field (as defined hereinafter); and

Givaudan and Redpoint desire to set forth their full agreement and understanding
herein.

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein, the Parties agree as follows:

1.                                      Definitions

(a)                               “Auditor” has the meaning as set forth in
Section 25.

(b)                              “Affiliate” means any corporation, company,
partnership, joint venture, association or other entity, which directly or
indirectly controls, is controlled by or is under common control with a Party.
As used in this definition, the term “control” means direct or indirect
beneficial ownership of 50% or more of the outstanding securities having voting
rights in the general meeting.


--------------------------------------------------------------------------------


(c)                               “Agreement” means this agreement, together
with all appendices attached hereto, as it may be amended or supplemented from
time to time hereafter by a written agreement executed by authorized
representatives of both Parties.

(d)                              “Bitter Blocker Compound” means a compound that
blocks or desensitizes bitter taste as determined by a human taste panel
evaluation.

(e)                               “Collaboration” has the meaning as set forth
in Section 2(a).

(f)                                 “Collaboration Compound” means an Enhancer
Compound or a Bitter Blocker Compound which acts primarily through the
modulation of the TRPM5 channel and that is discovered, identified, selected,
synthesized, developed or otherwise derived under the Collaboration.

(g)                              “Collaboration Period” has the meaning as set
forth in Section 2(a).

(h)                              “Commercial Sale” means, with respect to a
Licensed Compound, any sale or distribution of a Simple Product or an
Incorporated Product containing a Licensed Compound by Givaudan, its Affiliates
or permitted sublicensee to a Third Party in the Territory.

(i)                                  “Commercialization Plan” has the meaning
set forth in Section 17(a).

(j)                                  “Confidential Information” means all
confidential information, including without limitation Inventions and Know-How
disclosed by one Party to the other Party pursuant to this Agreement, including,
without limitation, information and material (whether or not patentable)
regarding technology, products, research, development, manufacturing, marketing,
finances, personnel or other business information or objectives, subject to the
exception under Article 26.

(k)                               “Consumer Research” means consumer research
studies conducted by Givaudan, including taste testing on trained consumers
using Givaudan’s proprietary protocols.

(l)                                  “Control” or “Controlled” means, with
respect to Know-How, ability by a Party, as of the Effective Date or during the
Term, to grant a license or sublicense in accordance with the terms of this
Agreement, without violating the terms of any agreement by such Party with any
Third Party that is in effect on the Effective Date.

(m)                            “CRO” means has the meaning set forth in Section
11.

(n)                              “Data Package” has the meaning set forth in
Section 4(c).

2


--------------------------------------------------------------------------------


(o)                                 “Development Plan” has the meaning set forth
in Section 5(a).

(p)                                 “Effective Date” has the meaning set forth
in the preamble.

(q)                                 “Enhancer Compound” means a compound which
enhances sweetness or savory sensation as determined by human taste panel
evaluation.

(r)                                    “Exercise Period” has the meaning set
forth in Section 8(d)(ii).

(s)                                  “Feasibility Study” has the meaning set
forth in Section 6(a).

(t)                                    “FEMA GRAS” means the process by which a
compound is determined to be Generally Recognized as Safe by the Flavor and
Extract Manufacturers Association expert panel.

(u)                                 “Field” means all uses in foods and
beverages by human or animals. For clarity, “Field” shall not include any use as
nutritional supplements, dietetics, nutraceuticals, prescription and
non-prescription medicines. Notwithstanding the foregoing, “Field” shall include
the healthy foods and beverages specified in Appendix J.

(v)                                 “FTE” means a full time equivalent person
year consisting of a total of 235 days or 1760 hours per year of research and
development activities.

(w)                               “FTE Rate” means *** per year per FTE, subject
to adjustment as follows: effective beginning with calendar year 2008, the
foregoing amount shall be increased on January 1 of each year by the percentage
increase, if any, in the Consumer Price Index, as published by the U.S.
Department of Labor, Bureau of Labor Statistics, since the last such increase
(or in the case of the first such increase, the Effective Date) and such
increase shall be not exceed 3% per year and shall be effective on a
going-forward basis until further adjusted under this definition.

(x)                                   “Incorporated Product” means a flavour or
food ingredient system containing a Licensed Compound.

(y)                                 “Invention” means any invention, including
any new and useful process, method, or composition of matter, or improvement
thereto, whether or not patentable.

(z)                                   “Know-How” means Materials, information
and data, whether or not patentable, which is not generally known to the public,
including, without limitation, compounds, substances, designs, concepts, assays,
formulae, software, techniques, practices, processes, methods, knowledge, skill,
experience, expertise, technical information, including pharmacological,
toxicological and clinical test data, analytical and quality control data,
patent and other legal data or marketing, sales and manufacturing data.

3


--------------------------------------------------------------------------------


(aa)                            “Licensed Compound” means a SCC that is licensed
and provided by Redpoint to Givaudan pursuant to Section 15 of this Agreement.

(bb)                          “Licensed Patent Rights” mean, with respect to a
Licensed Compound, all Patent Rights contained in the applicable Licensed
Technology.

(cc)                            “Licensed Product” means a Simple Product or an
Incorporated Product.

(dd)                          “Licensed Technology” means, with respect to a
Licensed Compound, all Redpoint Technology owned or Controlled by Redpoint as of
the date of the license grant by Redpoint to Givaudan pursuant to Section 15,
that is necessary for making, having made, use, sale, and offer for sale of such
Licensed Compound.

(ee)                            “Major Market” means any of the following
countries or territories: (i) the United States, (ii) European Union, (iii)
Japan, (iv) China (v) Mexico, (vi) Brazil and (vii) Argentina.

(ff)                                “Marketing Reports” has the meaning set
forth in Section 17(b).

(gg)                          “Materials” mean materials, substances, compounds,
and chemicals, including without limitation, Collaboration Compounds.

(hh)                          “Net Sales” means the gross amount received from
Third Parties by Givaudan, its Affiliates and permitted sublicensees for the
sale of the Simple Products or the Incorporated Products, or by Redpoint for the
sale of the products containing a Collaboration Compound, as the case may be,
less deductions for:

(i)                                     *** discounts actually granted to the
extent *** by the Parties to the applicable products;

(ii)                                  *** (including, without limitation, ***)
actually allowed or given for ***;

(iii)                               *** and other *** actually incurred in ***
the applicable products to a ***, to the extent not reimbursed by the ***;

(iv)                              *** (including, without limitation, *** and
***), *** and *** for the applicable products that are ***, to the extent that
was actually allowed or given; and

(v)                                 *** and other *** incurred in connection
with the sale, *** of the applicable products.

(ii)                                  “Party” or “Parties” has the meaning as
set forth in the Preamble.

4


--------------------------------------------------------------------------------


(jj)                                  “Patents” means all patents and patent
applications and all patent applications hereafter filed, including any
continuation, continuation-in-part, division, provisional or any substitute
applications, any patent issued with respect to any such patent applications,
any reissue, reexamination, renewal or extension (including any supplemental
patent certificate) of any such patent, and any confirmation patent or
registration patent or patent of addition based on any such patent, and all
foreign counterparts of any of the foregoing.

(kk)                            “Proof of Concept for A Bitter Blocker Compound”
means, with respect to a Bitter Blocker Compound, proof of concept demonstrated
in a human taste panel evaluation as set forth below:

(i)                                     The bitter blocker is safe for
conducting human tasting at ***; and

(ii)                                  Demonstration that the effect is due to
modulation of TRPM5, not an off-target effect; and

(iii)                               Demonstration in a human sensory evaluation
of a *** in the *** of a *** solution of *** with *** compound at ***.

(ll)                                  “Proof of Concept for An Enhancer
Compound” means, with respect to an Enhancer Compound, proof of concept
demonstrated in a human taste panel evaluation as set forth below:

(i)                                     The enhancer compound is safe for
conducting human testing at *** and

(ii)                                  Demonstration that the effect is due to
modulation of TRPM5, not an off-target effect; and

(iii)                               Demonstration in a human sensory evaluation
that the enhancer compound at a concentration of *** can increase the sweetness
of a *** solution by ***.

(mm)                      “Redpoint Technology” means the Know-How (including
that described or claimed in the Patent Rights) related to taste receptor
technology owned or Controlled by Redpoint, to the extent it is related to the
Field.

(nn)                          “Regulatory Approval” has the meaning set forth in
Section 5(c)(i).

(oo)                          “Research Plan” has the meaning set forth in
Section 4(a).

(pp)                          “Reserved Enhancer Compound” has the meaning set
forth in Section 8(d)(ii).

(qq)                          “ROFR” has the meaning set forth in Section
8(d)(iii).

5


--------------------------------------------------------------------------------


(rr)                                “SCC” or “Selected Collaboration Compound,”
means a Collaboration Compound that is selected by the Steering Committee
pursuant to Section 4(e) for development under the Development Plan.

(ss)                            “Sensory Data” means the taste testing data that
Givaudan collected from trained consumers using its proprietary protocols in
conducting its Consumer Research.

(tt)                                “Simple Product” means a Licensed Compound
which is sold on a stand-alone or solvent diluted basis.

(uu)                          “Steering Committee” has the meaning set forth in
Section 3(a).

(vv)                          “Term” has the meaning set forth in Section 16(a).

(ww)                      “Third Party” means any party other than Redpoint,
Givaudan and their respective Affiliates.

(xx)                              “Third Party Claim” has the meaning set forth
in Section 9(c)(i).

(yy)                          “Third Party Infringement” has the meaning set
forth in Section 9(b)(i).

(zz)                              “TRPM5” means the Transient Receptor Potential
Cation Channel, Subfamily M, Member 5.

(aaa)                      “Valid Claim” means a claim under an issued patent or
a patent application, which has not (i) expired or been canceled, (ii) been
declared invalid by an irreversible and unappealable decision of a court or
other appropriate body of competent jurisdiction, (iii) been admitted to be
invalid or unenforceable through reissue, disclaimer or otherwise, or (iv) been
abandoned.

I.                                         RESEARCH AND DEVELOPMENT
COLLABORATION

2.                                                                                     
Collaboration and Collaboration Period

(a)                                  Collaboration.  During a period of ***
months starting from the Effective Date, as such period may be extended pursuant
to Section 2(b) hereof, (the “Collaboration Period”), the parties shall
collaborate to discover and develop Collaboration Compounds, pursuant to the
Research Plan and the Development Plan (collectively, the “Collaboration”).

(b)                                 Givaudan’s Option to Extend Collaboration
Period.  Givaudan shall have the option to extend the Collaboration Period by
continuing to fund the Collaboration at the full FTE staffing level for the ***
period pursuant to Section 10 for *** subsequent *** periods, which option shall
be exercised by giving Redpoint written notice *** prior to the expiration of
the Collaboration Period.

6


--------------------------------------------------------------------------------


3.                                      Steering Committee

(a)                                  Formation and Composition of Steering
Committee.  No later than ten (10) days after the Effective Date, the parties
shall establish a joint steering committee (the “Steering Committee”).  Each
Party is entitled to name two members to the Steering Committee and shall
appoint one of its members to act as a co-chairperson.  Each member of the
Steering Committee shall be an officer or employee of the relevant Party or its
Affiliate and shall possess sufficient experience and seniority to enable him or
her to make a meaningful contribution to the Steering Committee.  The initial
members of the Steering Committee and co-chairpersons are listed on Appendix A. 
The Steering Committee shall manage the Collaboration and carry out its
functions, which are set forth on Appendix B.

(b)                                 Operation.  Each Party shall have one vote
on the Steering Committee, which vote shall be cast by its co-chairperson or
another member designated by such co-chairperson.  Both Parties must vote in the
affirmative to allow the Steering Committee to take any action that requires the
vote of the Steering Committee.  Any disagreements within the Steering Committee
shall be resolved through good faith discussions among the committee members. 
Any unresolved disputes shall be subject to the procedures outlined in Section
38, or as otherwise mutually agreed upon by the Parties in writing.

(c)                                  Meetings.  The Steering Committee shall
first meet no later than thirty (30) days after the Effective Date and
thereafter shall meet every three (3) months, or as frequently as the Parties
may decide, at a mutually acceptable time and location and using mutually
acceptable formats including teleconferencing and videoconferencing.  Each Party
will bear its own expenses relating to the meetings and activities of the
Steering Committee.  Each Party shall use commercially reasonable efforts to
cause its representatives to attend the meetings of the Steering Committee.  If
a Party’s representative is unable to attend a meeting, such Party may designate
a substitute representative to attend such meeting.  In addition, each Party
may, at its reasonable discretion, invite additional employees, and, with the
consent of the other Party, consultants or scientific advisors to attend the
meetings of the Steering Committee as non-voting observers.  Either Party may
call a special meeting of the Steering Committee by providing at least fifteen
(15) days, written notice to the other Party specifying the date, time, place
and proposed agenda.

(d)                                 Minutes.  During the Collaborative Period,
the co-chairperson of Redpoint shall promptly prepare and deliver to the members
of the Steering Committee the minutes of meetings of the Steering Committee for
review and approval by both Parties and shall keep

7


--------------------------------------------------------------------------------


complete and accurate records of the minutes of the meetings of the Steering
Committee.

4.                                                                                     
Research Plan and Its Implementation

(a)                                  Initial Research Plan.  The initial
research plan is set forth in Appendix C and incorporated into this Agreement by
reference (as amended from time to time pursuant to this Agreement, the
“Research Plan”).

(b)                                 Modification of the Research Plan.  During
the Term, either Party may propose changes to the Research Plan in writing to
the Steering Committee.  The proposed changes shall be reviewed and discussed by
the Steering Committee at the first quarterly meeting that is held at least
thirty (30) days after the submission of the proposed changes.  The Research
Plan shall be modified to incorporate the proposed changes, if and only to the
extent that such proposed changes have been unanimously adopted by the Steering
Committee in writing.  Notwithstanding the foregoing, in the event a Party
provides reasonable evidence to demonstrate that an activity contemplated by the
Research Plan is not commercially feasible or practical, the Research Plan shall
be modified accordingly.

(c)                                  Implementation of Research Plan by
Redpoint.  Redpoint shall use its ***, using the resources received under
Sections 19 and 20, to carry out the responsibilities and obligations assigned
to it under the Research Plan.  Redpoint shall prepare and submit to the
Steering Committee with information on all Collaboration Compounds discovered
pursuant to the Research Plan, including information on ***, samples of
Collaboration Compounds adequate for full evaluation and *** estimates (“Data
Package(s)”).

(d)                                 Implementation of Research Plan by
Givaudan.  Givaudan shall use its *** to carry out the responsibilities and
obligations assigned to it under the Research Plan.

(e)                                  Selection of SCCs.  Each time Redpoint
submits a Data Package, the Steering Committee shall review and evaluate whether
a Collaboration Compound contained in such Data Package shall be selected for
development under the Development Plan.  Such determination shall be made with
the assistance of Redpoint under the criteria adopted by the Steering
Committee.  Such determination shall be made within a mutually agreeable period
from receiving such Data Package, not to exceed *** days.

5.                                      Development Plan and Its Implementation;
Regulatory Matters

(a)                                  Initial Development Plan.  The initial
development plan is set forth in Appendix D and incorporated into this Agreement
by

8


--------------------------------------------------------------------------------


reference, and within thirty (30) days of the selection of a SCC, shall be
supplemented for the development of such SCC (as amended from time to time
pursuant to this Agreement, the “Development Plan”).

(b)                                 Implementation of Development Plan.

(i)                                     The implementation of the Development
Plan shall (A) commence upon the Steering Committee’s selection of an SCC to be
developed under the Development Plan and (B) subject to the Collaboration
Period, and ***, or as determined by the Steering Committee.

(ii)                                  Givaudan shall use *** to carry out its
responsibilities and obligations assigned to it in the Development Plan in
accordance with the Development Plan.

(c)                                  Regulatory Filing.

(i)                                     Pursuant to the Development Plan, ***
shall be responsible for making all regulatory filings to obtain ***, approvals
of the *** regulatory authorities or the *** or other regulatory approvals for
the use of the SCCs in the Field in the Major Markets (the “Regulatory
Approval”).

(ii)                                  The regulatory filings shall be prepared
and submitted through a CRO managed by Redpoint.  The selection of such CRO
shall be subject to *** approval.  *** shall have the right to review and
comment on the protocols being used to support the regulatory filings and ***
shall use its reasonable efforts to take *** comments into account.

(iii)                               Redpoint shall exclusively own all
regulatory filings made or filed by *** for all SCCs as well as the resulting
Regulatory Approvals, and such Regulatory Approvals shall be subject to the
license grants pursuant to Section 15(a).

(iv)                              To the extent it is ***, *** shall use its ***
to include regulatory filings for a SCC that is a Bitter Blocker Compound for
commercial use in the Field when making regulatory filings for such Compound
outside the Field; provided that *** shall be responsible and *** for any *** by
*** as a result of developing and preparing such regulatory filings with broader
field applications in addition to the ***.  For clarity *** shall be free to use
any Regulatory Approvals and related data to support its own program.

(v)                                 *** may file regulatory approvals in other
territories outside the Major Markets at *** and ***.

(d)                                 Regulatory Cooperation.

9


--------------------------------------------------------------------------------


(i)                                     *** shall use *** to provide *** with
access to its regulatory expertise and assist *** in the performance of the
foregoing activities.  *** shall provide *** with copies of all filings for
obtaining Regulatory Approvals, data and determinations on the SCCs.

(ii)                                  In addition, each Party is obligated to:

a.                                       give timely notice to the other Party
for any adverse events and product recall actions relating to any food or drink
incorporating any SCCs; and

b.                                      report such adverse events as required
by law.

6.                                      Natural Products Discovery Program

(a)                                  Feasibility Study.  As a part of the
Collaboration, Redpoint agrees to conduct a feasibility study to evaluate the
possibility for the discovery of *** Compounds and *** Compounds that are
natural products and that act primarily through the modulation of the TRPM5
channel (the “Feasibility Study”). The parties agree that if such feasibility
study is conducted by using any material that is ***, such material shall ***.
The Steering Committee shall determine activities to be conducted in the
Feasibility Study, which may include:

(i)                                     focused screening of specifically
isolated natural products as defined from structure-activity relationships
developed through chemical library screening;

(ii)                                  broad screening of purified natural
products libraries in cell-based TRPM5 assay; and

(iii)                               evaluation of food process side streams as
potential sources of lead compounds or precursors for biosynthetic modification.

(b)                                 Potential Expansion of the Collaboration. 
Depending on the outcome of the Feasibility Study and upon the Parties’ mutual
agreement, Givaudan and Redpoint will negotiate in good faith to modify or
broaden the scope of this Agreement by amending this Agreement in writing to
include research and development of Enhancer Compounds and Bitter Blockers
Compounds acting through the TRPM5 channel that are natural products for use in
the Field.  During the Collaboration Period, Redpoint will not enter into any
collaboration with any Third Party to research and develop Enhancer Compounds
and Bitter Blockers Compounds acting through the TRPM5 channel that are natural
products for use in the Field.

10


--------------------------------------------------------------------------------


7.                                      Reports

Each Party shall, within *** days of the end of each quarterly Steering
Committee meeting, report to the other a written summary of the results of the
research and development work it has carried out under this Agreement.  Each
Party agrees to prepare and exchange written and electronic reports concerning
any results and data required by either Party as supporting information for any
regulatory filings.  The exchange of such report may be reasonably supplemented,
at the request of the Party receiving the report, by correspondence.

8.                                      Redpoint’s Ownership and Givaudan’s
Rights

(a)                                  Redpoint’s Ownership.  All Materials
(including all Collaboration Compounds), Know-How, Inventions, either patentable
or not patentable, all information of scientific or technical nature (including
the Data Packages), and all Regulatory Approvals, created, developed or
generated, obtained, or otherwise arising out of the Collaboration shall be
solely and exclusively owned by Redpoint.

(b)                                 Disclosure and Assignment.  Givaudan agrees
to promptly disclose or caused to be disclosed to Redpoint all Inventions made
by or on behalf of Givaudan or any Affiliates during the course of the
Collaboration.  Givaudan agrees to assign and cause its employees and employees
of its Affiliates to assign to Redpoint all such Inventions made during the
course of the Collaboration and to execute, and cause to be executed, all
documentation necessary to perfect such assignments.

(c)                                  ***

(d)                                 Givaudan’s Rights.

(i)                                     During the Collaboration Period,
Redpoint may not grant any commercial license to any Third Party under the
applicable Licensed Technology with respect to any Collaboration Compounds for
use in the Field.

(ii)                                  Subject to the rest of this Section 8(d),
for *** after expiration (but not termination) of the Collaboration (the
“Exercise Period”), Redpoint shall reserve up to *** (the “Maximum Number”)
Collaboration Compounds that are Enhancer Compounds (the “Reserved Enhancer
Compounds”) for Givaudan to obtain, upon granting of Regulatory Approval in the
first Major Market, exclusive licenses with respect to such Reserved Enhancer
Compounds *** for use in the Field; provided that in the event that the
Collaboration is early terminated, such Maximum Number shall be ***  Within ***
days after the expiration or termination of the Collaboration, *** shall provide
*** with a list of the Reserved Enhancer

11


--------------------------------------------------------------------------------


Compounds.  Givaudan’s option with respect to the Reserved Enhancer Compounds
may be exercised at any time during the Exercise Period by providing Redpoint
with a written notice setting forth the identity of the Reserved Enhancer
Compound; provided that Givaudan shall reimburse Redpoint all fees and costs
incurred by Redpoint after the expiration or termination of the Collaboration in
researching and developing such Reserved Enhancer Compounds, including fees and
costs relating to obtaining Patent Rights and Regulatory Approvals.

(iii)                               During the Exercise Period, Givaudan shall
have a right of first refusal to obtain a license with respect to any
Collaboration Compound other than the Reserved Enhancer Compounds for use in the
Field in a Major Market (the “ROFR”), which Givaudan may exercise by giving
written notice to Redpoint within *** days after receiving a notice from
Redpoint of its intent to license out such Collaboration Compound for use in the
Field.  If Givaudan fails to provide a timely written notice, or notifies
Redpoint in writing that Givaudan does not desire to obtain a license such
Collaboration Compound, then Redpoint shall have the right to grant a license
with respect to such Collaboration Compound to a Third Party without any further
obligation.  If Givaudan timely notifies Redpoint of its desire to obtain a
license, then the Parties shall negotiate in ***. If Givaudan exercises its ROFR
and Redpoint rejects Givaudan’s offer, Redpoint shall have a *** for the
exploitation of such Collaboration Compound. If the offer of a Third Party (A)
***.  For clarity, Redpoint may withdraw its offer to license out such
Collaboration Compound to any party at any time, in which case, the ROFR with
respect to such Collaboration Compound shall remain available to Givaudan in the
event Redpoint decides to license out such Collaboration Compound again.

(iv)                              In the event that the Collaboration is early
terminated, (x) the Exercise Period for exercising the ROFR pursuant to Section
8(d)(iii) shall be reduced to *** years with respect to Collaboration Compounds
that are Enhancer Compounds, and the number of such Enhance Compounds shall be
reduced to a number equal to the product of (A) the total number of
Collaboration Compounds that are Enhancer Compounds (other than the Reserved
Enhancer Compounds) *** and (B) *** divided by *** and (y) the Exercise Period
for *** pursuant to Section 8(d)(iii) shall be reduced to *** and Redpoint shall
not be required to pay any royalty or sublicense fee under Section 24 with
respect to any Collaboration Compound that is a Bitter Blocker Compound;
provided further that Givaudan shall not have the ROFR to any Collaboration
Compound if the termination occurs prior to the *** Effective Date.

12


--------------------------------------------------------------------------------


(v)                                 For clarity, Givaudan’s rights set forth in
Sections 8(d)(ii) to 8(d)(iv) above are limited to commercial licenses for use
in the Field and shall not affect Redpoint’s right to conduct any research for
any purposes or grant any Third Party any license for use outside the Field with
respect to any Collaboration Compound (including Licensed Compounds and Reserved
Enhancer Compounds).

9.                                      Patents

(a)                                  Prosecution and Maintenance of Patent
Rights.

(i)                                     Redpoint’s Rights.  Redpoint shall be
responsible for filing and prosecuting the patents and patent applications in
the Major Markets and any other countries upon Givaudan’s written request for
the Collaboration Compounds.  Givaudan shall reimburse Redpoint for all costs
associated with prosecuting and maintaining Patent Rights relating to the
Collaboration Compounds in the Major Markets and such other countries, including
all costs associated with prosecution of patent applications and all maintenance
fees and annuities for any patents issuing therefrom.  Redpoint will render,
upon request, any reasonable assistance required for the filing of such patent
application. To the extent the Reserved Enhancer Compounds and Licensed
Compounds are used or commercially exploited by Redpoint outside the Field, the
costs associated with prosecuting and maintaining the patents shall be ***.

(ii)                                  Givaudan’s Rights.  If Redpoint opts
against filing a patent application on a Collaboration Compound, Givaudan ***.

(iii)                               Decision on Patenting. The *** shall take
all decisions relating to the patenting of the Inventions.

(b)                                 Enforcement of Patent Rights.

(i)                                     Notification.  Each Party shall provide
the other with timely written notice of all known infringements and other
unauthorized uses by any Third Party of any Patent Right relating to a Licensed
Compound or Reserved Enhancer Compound for use in the Field in a Major Market
(the “Third Party Infringement”).

(ii)                                  Enforcement of Patent Rights with Respect
to Licensed Compounds or Reserved Enhancer Compounds.  With respect to a
Licensed Compound that is a Bitter Blocker Compound, at its own *** expenses,
*** may *** to enforce the Licensed Patent Rights against any Third Party
Infringement relating to such Licensed Compound at Givaudan’s expenses pursuant
to terms and conditions set forth herein; provided Redpoint shall not be
obligated to enforce such Licensed Patent Rights if such

13


--------------------------------------------------------------------------------


enforcement could have an adverse impact on Redpoint.  With respect to a
Licensed Compound that is an Enhancer Compound or Reserved Enhancer Compound,
Redpoint shall have the first right, but not the obligation to enforce the
Licensed Patent Rights against any Third Party Infringement at Givaudan’s
expenses relating to such Licensed Compound or Reserved Enhancer Compound
pursuant to terms and conditions set forth herein.  In the event Redpoint fails
to initiate its enforcement of the Licensed Patent Rights within *** days of its
receipt of the request from Givaudan, Givaudan may, at its own *** expenses,
enforce the Licensed Patent Rights against the Third Party Infringement relating
to such Licensed Compound or Reserved Enhancer Compound pursuant to terms and
conditions set forth herein.  Any recovery obtained from the Third Party shall
*** and *** in ***.  The remaining recovery, if any, shall be granted to *** and
included in the ***. In the event Givaudan has not *** take action against any
Third Party Infringement within *** after notice of such Third Party
Infringement, Redpoint may, but shall not be required to, take such action as
Redpoint may deem appropriate to prevent or enjoin the Third Party
Infringement.  In such event, Redpoint shall act at its ***, and Givaudan shall
reasonably cooperate with Redpoint.  Any recovery obtained under such action
shall belong solely to Redpoint.

(c)                                  Defense Against Third Party Claims.

(i)                                     Notification.  If any warning letter or
other notice of infringement is received by a Party, or any action, suit or
proceeding is brought against a Party, alleging infringement of a Patent Right
of any Third Party in any aspect arising out of the manufacture, sale or use of
a Licensed Product in the Field in a Major Market (the “Third Party Claim”),
such Party shall promptly notify the other Party.

(ii)                                  Defense of Patent Rights with Respect to
Licensed Compounds.  Each Party shall have full and sole authority, information
and assistance necessary to defend, hire counsel, make decisions or settle on
any terms, with respect to a Third Party Claim against such Party and at such
Party’s expense; provided that Givaudan shall not settle any Third Party Claim
without Redpoint’s prior written approval.  Givaudan shall in good faith execute
all documents, provide pertinent records, and take all other actions, including
requiring persons within its control to give testimony, which may be reasonably
required in connection with Redpoint’s defense or settlement of such Third Party
Claim.

14


--------------------------------------------------------------------------------


10.                               Personnel

(a)                                  Research and Development of Enhancer
Compounds.  Commencing from the Effective Date, Givaudan shall fund Redpoint the
following number of FTEs to support the research and development of Enhancer
Compounds during the Collaboration Period:

*** FTEs

 

First *** month period

 

 

 

*** FTEs

 

Second *** month period

 

 

 

*** FTEs

 

Third *** month period

 

 

 

*** FTEs

 

Last *** month period

 

(b)                                 Research and Development of Bitter Blocker
Compounds.  Commencing from the Effective Date, Givaudan shall fund Redpoint the
following number of FTEs to support the research and development of Bitter
Blocker Compounds during the Collaboration Period:

*** FTEs

 

First *** month period

 

 

 

*** FTEs

 

Second *** month period

 

 

 

*** FTEs

 

Third *** month period

 

 

 

*** FTE

 

Last *** month period

 

The Parties anticipate that Redpoint will provide dedicated scientific and
technical staff in support of the Collaboration.  Redpoint shall also be able to
use allocated FTE funds, *** to support outsourced contract synthetic chemistry
efforts at ***.

11.                               Delegation to a Contract Research Organisation

Subject to Section 20, Redpoint may delegate part of its research or regulatory
obligations to a Contract Research Organisation (hereafter “CRO”) of its choice.
Notwithstanding the foregoing, the regulatory CRO shall ***.

The tasks that may be delegated to the CRO are described in Appendix E.

 Other than the CROs *** for conducting regulatory obligations, the CROs will
act on behalf of Redpoint which shall *** correct performance of the research
obligations under the Agreement.

Redpoint shall procure that the CRO be bound by the same *** obligations as
those under this Agreement.

15


--------------------------------------------------------------------------------


12.                               Delegation to Givaudan’s Affiliates

Givaudan shall be entitled to delegate part or all of its obligations under the
Research Plan or the Development Plan to any of its Affiliates.  It shall in any
event remain fully liable to Redpoint for the proper performance of the
Agreement by any of its Affiliates.

13.                               Exclusive Cooperation

During the Collaboration Period, Redpoint shall research and develop Enhancer
Compounds and Bitter Blocker Compounds that act primarily through the modulation
of TRPM5 receptor for use in the Field exclusively with Givaudan and Givaudan
shall not perform any discovery work involving the TRPM5 receptor by itself or
with any Third Party.  For the sake of clarity, nothing in this Agreement shall
prevent Redpoint from conducting research or any other activities with any Third
Party outside the Field and nothing in this Agreement shall prevent either Party
from conducting research or any other activities in the Field unrelated to the
TRPM5 receptor.  For further clarity, upon expiration or termination of the
Collaboration Period, Redpoint shall be free to pursue, with or without Third
Parties, new research to identify sweetness or savory enhancers and bitter
blockers acting at TRPM5 for use in any field in any product markets.

14.                               Termination of the Collaboration

(a)                                  Termination of Collaboration by Givaudan. 
Givaudan may terminate the Collaboration prior to the end of the Collaboration
Period by giving Redpoint *** days’ prior written notice, if

(i)                                     the Licensed Patent Rights to the extent
they claim TRPM5 receptors are no longer Valid Claims in the *** or in at least
*** of the following countries: ***;

(ii)                                  the Collaboration on Enhancer Compounds
has not achieved Proof of Concept within *** months following the Effective
Date;

(iii)                               all of *** during the Collaboration Period,
unless Redpoint can demonstrate that it can *** with *** of *** and *** to
assure *** and program ***;

(iv)                              if the path to Regulatory Approval deviates
from the Development Plan and such costs relating to the Regulatory Approvals in
the *** (toxicological testing procedures and filing fees) exceed *** dollars
(US$***) per SCC; or

(v)                                 if Redpoint is *** or *** Givaudan listed on
Appendix F; provided that Givaudan shall exercise such termination right by
giving Redpoint written notice within *** days after the date of Redpoint’s
written notification of the consummation of such ***.

16


--------------------------------------------------------------------------------


(b)                                 Effect of Termination of Collaboration by
Givaudan.  Givaudan’s early termination of the Collaboration shall be of no
effect on the licenses already granted with respect to any Licensed Compounds
prior to such termination of the Collaboration. These licenses shall remain in
full force and effect and Givaudan’s rights *** shall *** to the extent as set
forth in Section 8(d)(ii) and Givaudan’s *** shall also *** to the extent as set
forth in Section 8(d)(iv).  In addition, if Givaudan terminates the
Collaboration as a result of Redpoint’s *** a *** or *** of Givaudan pursuant to
Section 14(a)(v), Givaudan shall have *** within *** years *** of the
Collaboration on *** as set forth herein with respect to all *** as of the date
of such termination, which *** has *** within *** days after Redpoint *** that a
Third Party is interested in obtaining a commercial license with respect to such
SCC; provided that Givaudan shall continue to reimburse *** all fees and costs
incurred by Redpoint *** after such termination in obtaining Patent Rights and
Regulatory Approvals with respect to such SCCs as it would otherwise be required
to do had the Collaboration not been early terminated.

(c)                                  Termination of Collaboration As A Result of
Breach.  A Party may the Collaboration if the other Party materially breaches
its obligations with respect to the Collaboration and such breach is not cured
or curable within *** days after it notifies the other Party in writing about
such breach.  The failure of a Party’s *** obligations under the Collaboration
shall be deemed a material breach by such Party.

(d)                                 Termination as a Result of Bankruptcy
Proceeding.  A Party may terminate the Collaboration by providing written notice
to the other Party upon (i) the filing of bankruptcy, receivership or similar
proceeding due to insolvency (voluntarily or involuntarily) by the other Party
or (ii) the dissolution, liquidation or other discontinuation of all or a
significant part of the other Party’s business operations or the threat to cease
to carry on all or a significant part of its business operations.  Any
termination pursuant to this Section 14(d) shall be effective as of the date
specified in the notice of termination.

(e)                                  Notice.  All communication relating thereto
shall be made by registered post to the addresses mentioned in the notice
section.

II.                                     LICENSING

15.                               Grant of License

(a)                                  Exclusive License Grant by Redpoint.  Upon
the Regulatory Approval of an SCC in the first Major Market, Redpoint shall
grant Givaudan an exclusive, non-assignable (except to its Affiliates) licence
under the applicable Licensed Technology *** and the Regulatory Approval in such
Major Market to make, have

17


--------------------------------------------------------------------------------


made, use, sell, have sold and generally commercially exploit such SCC in the
Field, with the limited right to sublicense in accordance with Section 15(c).

(b)                                 Givaudan will use reasonable efforts to
assist Redpoint in the manufacture of Licensed Products containing Licensed
Compounds which are Bitter Blockers Compounds for use or commercial exploitation
outside the Field, ***. In any event, such assistance may only be granted
against *** and subject to a separate agreement to be negotiated in good faith.

(c)                                  Sublicense.  Givaudan may not sublicense
its rights granted by Redpoint under this Agreement to any Third Party without
Redpoint’s approval, which approval may not be unreasonably withheld. The
parties understand that Givaudan shall be free to sublicense any of the rights
granted under this Agreement to any of its Affiliates.  In each sublicense
agreement with a permitted sublicensee, Givaudan shall require the sublicensee
to comply with the terms and conditions of this Agreement.  Givaudan’s execution
of a sublicense agreement shall not relieve Givaudan of any of its obligations
under this Agreement.  Givaudan shall remain jointly and severally liable to
Redpoint for any performance or non-performance of a sublicensee of Givaudan.

(d)                                 Redpoint’s Rights.  Except for the rights
expressly granted to Givaudan under this Agreement, all right, title and
interest in and to the Licensed Technology and Regulatory Approvals shall at all
times remain with and be vested in Redpoint.

(e)                                  Covenant Not to Sue.  Each Party hereby
covenants not to directly or indirectly initiate any legal proceeding or bring
any claim against the other Party claiming the other Party’s infringement of any
Know-How in manufacturing any product containing any Licensed Compound.

16.                               Term and Termination of the Licenses

(a)                                  Term.  Each license shall be for the
duration of the later of (i) twelve years as of the first Commercial Sale of the
applicable Licensed Compound, either as a *** or as an *** as long as the
Licensed Technology remain, confidential or (ii) the date of the last to expire
of the Valid Claim covering such Licensed Compound (the “Term”).

(b)                                 Early Termination.

(i)                                     Termination As A Result of Breach. 
Either Party may terminate the licenses granted hereunder on a *** if the other
Party materially breaches its obligations with respect to the applicable
Licensed Compound, and such breach is not cured or curable within *** days.  The
failure of a Party’s ***

18


--------------------------------------------------------------------------------


obligations with respect to a license hereunder shall be deemed a material
breach by such Party with respect to such license.

(ii)                                  Termination as a Result of Bankruptcy
Proceeding.  A Party may terminate the licenses granted hereunder on a Licensed
Compound-by-Licensed Compound basis by providing written notice to the other
Party upon (i) the filing of bankruptcy, receivership or similar proceeding due
to insolvency (voluntarily or involuntarily) by the other Party or (ii) the
dissolution, liquidation or other discontinuation of all or a significant part
of the other Party’s business operations or the threat to cease to carry on all
or a significant part of its business operations.  Any termination pursuant to
this Section 16(b)(ii) shall be effective as of the date specified in the notice
of termination.

(iii)                               Termination as A Result of Termination of
Collaboration.  Early termination of the Collaboration by Givaudan pursuant to
Section 14(a) shall have the effect set forth in Section 14(b).

(c)                                  Termination for Convenience.   On a
Licensed Compound-by-Licensed Compound basis, *** may terminate this Agreement
with respect to a Licensed Compound at any time, without cause, with a notice of
***.  For clarity, Givaudan may not terminate the Collaboration except as
provided in Section 14(a).

(d)                                 Effect of Termination in General. 
Termination or expiration of the Collaboration, or any of the licenses for any
reason shall be without prejudice to any rights that shall have accrued to the
benefit of a Party prior to such termination or expiration.  Upon termination or
expiration of the license with respect to a Licensed Compound, all licenses with
respect to the applicable Licensed Technology and Regulatory Approvals granted
under this Agreement with respect to such Licensed Compound shall terminate; it
being understood that the termination or expiration of the license with respect
one Licensed Compound shall not affect the rights and obligations hereunder with
respect to any other Licensed Compounds.

(e)                                  Effect of Termination As A Result of
Material Breach (as per article 16b (ii)).

(i)                                     Where Givaudan terminates any license
with respect to a Licensed Compound that is an Enhancer Compound as a result of
Redpoint’s material breach pursuant to Section 16(b)(i), then Givaudan shall
***.

(ii)                                  Where Givaudan terminates any license with
respect to a Licensed Compound that is a Bitter Blocker Compound as a result of
Redpoint’s material breach pursuant to Section 16(b)(i), then Redpoint shall
***.

19


--------------------------------------------------------------------------------


(f)                                    Effect of Termination As A Result of
Bankruptcy (as per Section 16b (ii)).  Where Givaudan terminates any license
with respect to a Licensed Compound pursuant to Section 16(b)(ii), then Givaudan
shall ***.

(g)                                 Return of Confidential Information and
Materials.  Within *** days of the effective date of the expiration or
termination of this Agreement in its entirety, each Party shall cooperate with
the other Party in transferring to such other Party or destroying (as the other
Party may elect), and causing its Affiliates and sublicensees to transfer or
destroy (as applicable), all Confidential Information and Materials provided by
the other Party.

(h)                                 Survival.  Without limiting the foregoing,
Sections *** shall survive the termination or expiration of this Agreement for
any reason.

17.                               Commercial Exploitation

(a)                                  Commercialization Plan.  With respect to
each Licensed Compound, within *** days after the Regulatory Approval for such
Licensed Compound in the first Major Market, Givaudan shall submit to Redpoint a
proposed commercialization plan for all Major Markets (the “Commercialization
Plan”).  Givaudan shall use *** to pursue the commercialization of such Licensed
Compound (and any Licensed Products resulting therefrom) in accordance with such
Commercialization Plan.

(b)                                 Annual Marketing Reports.  With respect to
each Licensed Compound, after the Regulatory Approval for such Licensed Compound
in the first Major Market, Givaudan shall deliver to Redpoint annual reports,
which shall be due on the anniversary day of the receipt of the Regulatory
Approval and which shall provide Redpoint with a reasonably detailed summary of
its development, marketing and commercialization activities conducted with
respect to such Licensed Compound (including products resulting therefrom) in
the preceding year, including Givaudan’s progress towards the achievement of
milestone events set forth in Section 22, together with updated sales forecast
(the “Marketing Reports”).

(c)                                  Lack of Diligence.  Redpoint may terminate
the license(s) granted herein to Givaudan with respect to a particular Licensed
Compound in the relevant Major Market(s) , effective upon written notice to
Givaudan, if:

(i)                                     Givaudan failed to cause regulatory
filing to be made in each Major Market other than the first Major Market within
*** months after obtaining the Regulatory Approval in the first Major Market
and/or failed to obtain Regulatory Approvals in such Major Market within ***
after obtaining the Regulatory

20


--------------------------------------------------------------------------------


Approval in the first Major Market *** determines that it *** the Regulatory
Approval and recommends not to make regulatory filing in such Major Market;

(ii)                                  Givaudan failed to provide to Redpoint
Marketing Reports with respect to such Licensed Compound in such Major Market(s)
for ***; and

(iii)                               Givaudan failed to use *** to carry out
commercialization activities with respect to such Licensed Compound in such
Major Market(s) for *** years.

III.                                 REMUNERATION

18.                               Technology Access Fee

In recognition of Redpoint’s prior investment in the Field and its ownership of
Licensed IP, Givaudan shall make a one-time upfront payment by wire transfer to
Redpoint of *** within *** days from execution of the Agreement.

19.                               Personnel

Givaudan shall assume the cost of the FTEs mentioned under Section 10 at the
rate of *** per year per FTE researcher, payable ***, by wire transfer to
Redpoint before the first day of each ***; provided the first payment in an
amount prorated for the period starting from the Effective Date to the last day
of the first *** shall be made on the Effective Date and that Redpoint shall
invoice Givaudan each payment due under this Section 19.

20.                               Contract Research Organisation (CRO) Costs

Givaudan shall assume:

·                                          the reasonable CRO costs associated
with the research and development of *** Compounds (e.g. toxicology,
pharmacological screening, safety testing, etc.) plus an overhead rate of ***.

·                                          the reasonable Field—specific CRO
costs associated with the research and development of *** Compounds (e.g.
Field—specific taste testing) plus an overhead rate of ***.

CRO costs *** of the ***.  Givaudan shall pay Redpoint the CRO costs by wire
transfer within thirty (30) days after the date of Redpoint’s invoice.

21.                               Reimbursement of Regulatory Costs

Givaudan shall reimburse Redpoint for all costs incurred by Redpoint in
connection with obtaining Regulatory Approvals for use in the Field in the Major
Markets as concerns the SCCs which are *** Compounds.  Givaudan shall make the
reimburse payment by wire transfer within *** days after the receipt of
Redpoint’s invoice.  If the path to regulatory approval deviates from the
Development Plan and *** regulatory approvals (toxicological testing

21


--------------------------------------------------------------------------------


procedures and filing fees) *** per SCC, Givaudan *** Parties agree on ***.
Redpoint shall assume *** costs incurred in connection with *** concerning ***
Compounds.

22.                               Milestone payments

Givaudan shall make the following non-creditable, non-refundable milestone
payments by wire transfer to Redpoint within *** days of the occurrence of the
following milestone events, as determined by the *** (8 milestones):

(a)                                  Proof of Concept Milestone Givaudan shall
pay to Redpoint the amount of

·                                          *** for the first Licensed Compound
that is an ***; and

·                                          *** for the first Licensed Compound
that is a *** Compound

within *** from the occurrence of the following ***, events relating to the
applicable Licensed Compound:

·                                          Achievement of Proof of Concept for
An *** Compound or Proof of Concept for A *** Compound, respectively;

·                                          ***

·                                          ***

(b)                                 Regulatory Approval Milestone.

(i)                                     Givaudan shall pay to Redpoint the
amount of

·                  *** for the first Licensed Compound that is an *** Compound;
and

·                  *** for the first Licensed Compound that is a *** Compound

within *** from the applicable Licensed Compound obtaining a ***.

(ii)                                  Givaudan shall pay to Redpoint the amount
of

·                  *** for the first Licensed Compound that is an *** Compound;
and

·                  *** for the first Licensed Compound that is a *** Compound

within *** from the applicable Licensed Compound obtaining Regulatory Approval
by the first of the *** or the *** or any other regulatory authority in a Major
Market ***.

(c)                                  First Commercial Batch of Licensed Product
Milestone

Upon first production in commercial quantities of a Licensed Compound (either as
a Simple Product or an Incorporated Product) that is an ***, Givaudan shall pay
to Redpoint the amount of ***.

22


--------------------------------------------------------------------------------


Upon first production in commercial quantities of a Licensed Compound (either as
a Simple Product or an Incorporated Product) that is a *** Compound Givaudan
shall pay to Redpoint the amount of ***.

For the avoidance of doubt, production trials shall not be deemed to be made in
commercial quantities for the purpose of this provision.

23.          Royalties Payable to Redpoint

(a)                                  Running Royalties.  Givaudan shall pay to
Redpoint royalties based on the total combined Net Sales of the Simple
Product(s) (on a stand-alone or solvent diluted basis), and/or on the total
combined Net Sales of the Incorporated Product(s) (as the flavour or food
ingredient system(s) containing the Licensed Compound(s)), sold by Givaudan and
its Affiliates to Third Parties. The royalty rates (the “Running Royalties”)
shall be as follows:

(i)                                     Total combined Net Sales of the Simple
Product(s) sold on a stand alone or solvent diluted basis: ***

(ii)                                  Total combined Net Sales of the
Incorporated Products sold as flavour compositions or food ingredient systems:

·                  Under *** dollars (US$***) in sales — ***

·                  *** dollars (US$***) to *** million dollars (US$***) in sales
(i.e. next *** dollars (US$***) of sales) — ***

·                  *** dollars (US$***) to *** dollars (US$***) in sales (i.e.
next *** dollars (US$***)) — ***

·                  *** dollars (US$***) and above: ***

See Appendix G for examples of the foregoing royalties calculation.

(b)                                 Minimum Royalties.  Givaudan shall pay to
Redpoint a minimum annual total combined royalty of *** (the “Minimum Royalty”),
which shall be paid within *** from the *** of the date when the first
Regulatory Approval in a Major Market was obtained.  It shall run for *** years
and *** by Givaudan during the applicable year.  The Minimum Royalty *** of
termination of the Agreement in the course of the applicable year.

(c)                                  Sublicense Fees.  With respect to a
Licensed Compound, Givaudan shall pay to Redpoint *** of the amount equal to the
aggregate amount of all upfront or, milestones payments, and all payments and
considerations in any other forms (in addition to royalty payments based on Net
Sales of the Licensed Compound), received by Givaudan from its Third Parties
sublicensees for the Simple Product or the Incorporated Product incorporating
such

23


--------------------------------------------------------------------------------


Licensed Compound for use in the Field; provided in the event such sublicense
grants an *** right to a Givaudan customer, the percentage shall be increased
from ***.

(d)                                 Payment.  The foregoing royalties and
sublicense fees shall be paid by Givaudan to Redpoint by wire transfer within
*** from the end of the *** to which they relate.

24.          Royalties Payable to Givaudan

(a)                                  Royalties on *** Compounds.  With respect
to a Licensed Compound that is a *** Compound, Redpoint shall pay to Givaudan a
*** royalty on Redpoint’s total combined Net Sales of the products containing
such Licensed Compound outside the Field.  The aggregate amount of such royalty
shall not exceed a total amount ***.

(b)                                 Sublicense Fees on *** Compounds.  With
respect to a Licensed Compound that is a *** Compound, Redpoint shall pay to
Givaudan *** of the amount equal to the aggregate amount of all upfront
payments, milestone payments and royalties received by Redpoint from its
sublicensees for the products containing such Licensed Compound for use outside
the Field; provided that the aggregate amount of such royalty shall not exceed
***.

(c)                                  Sublicense Fees on *** Compounds.  With
respect to a Licensed Compound that is an *** Compound, Redpoint shall pay to
Givaudan *** of the amount equal to the aggregate amount of all upfront
payments, milestone payments and royalties received by Redpoint from its
sublicensees for the products containing such Licensed Compound for use outside
the Field.

(d)                                 Payment.  The foregoing royalties and
sublicense fees shall be paid by Redpoint to Givaudan by wire transfer within
*** days from the end of the *** to which they relate.

25.          Audit

Each Party shall maintain and shall cause its Affiliates and sublicensees to
maintain accurate books and records, which enable the calculation of milestone
payments and royalties payable hereunder to be verified.  Each Party shall
retain and shall cause its Affiliates and sublicensees to retain the books and
records for each quarterly period for *** or such longer period as required by
law after the year to which they relate.

Once per contract year, either Party shall have the right to have an auditing
company of international reputation which the Parties may agree upon (the
“Auditor”) auditing the other Party’s books of account or those of its relevant
Affiliates, to the extent necessary to determine whether the other Party and its
relevant Affiliates’ have paid royalties in compliance with the express terms of
this Agreement.  Upon completion of the audit, the Auditor shall report only

24


--------------------------------------------------------------------------------


whether the audited Party is in compliance with this Agreement or, if not, the
amount of any overdue payment.  Redpoint and Givaudan agree to accept the
determination of the Auditor as binding and final, and if the audit reveals that
the audited Party owes money to the other, then the audited Party shall promptly
pay such sum to the other.  The cost of any such audit shall be borne by the
Party requesting the audit, unless the audit reveals that the audited Party’s
aggregate missing payments exceeds *** of the total amount due, in which case
the audited Party shall bear the cost of the audit.

IV.           MISCELLANEOUS

26.          Confidentiality.

(a)                                  Confidential Information.  Each Party
acknowledges that in the course of this Agreement it may have access to
Confidential Information relating to the other Party. Subject to Section 8(c),
all results and data (including the Materials and Data Packages) generated from
the research and development under the Collaboration shall be considered
Confidential Information of Redpoint and subject to the confidentiality
requirements of this Section 26 and that the results of Consumer Research, the
Commercialization Plan and the Marketing Reports shall be considered
Confidential Information of Givaudan.  The content of this Agreement, the
Research Plan and the Development Plan shall be considered Confidential
Information of both Parties.  Notwithstanding the foregoing, Confidential
Information shall not include information or materials received by the receiving
Party if such information or materials:

·                  was in the public domain prior to the date of this Agreement
or subsequently came into the public domain through no fault of the receiving
Party; or

·                  was lawfully received by the receiving Party from a Third
Party which is not under a duty of confidentiality to the other Party; or

·                  was already in the possession of the receiving Party prior to
the receipt thereof, directly or indirectly, from the other Party as
demonstrated by contemporaneous evidence.

(b)                                 Confidentiality and Non-Use.  The Parties
undertake:

·                  not to disclose any Confidential Information to any Third
Party without the prior written consent of the other Party; and

·                  not to use any Confidential Information for any other
purposes than the performance of this Agreement.

The Parties guarantee that the Confidential Information will be disclosed only
to those of their employees who need to know it and

25


--------------------------------------------------------------------------------


agree to be bound by the terms and conditions of this Agreement, irrespective of
whether they leave their service.

Affiliates of Givaudan are not regarded as Third Parties, and may be given
access to Confidential Information received from Redpoint on a need-to-know
basis, provided these companies have accepted to be bound by the terms of this
provision.

Notwithstanding the foregoing, each Party shall use reasonable efforts to avoid
disclosure of Confidential Information to any of its directors who represent a
competitor or customer of the other Party.

(c)                                  Required Disclosure.  If the receiving
Party becomes legally required to disclose Confidential Information, or any part
thereof, then the receiving Party will give the other party prompt advance
notice of such requirement.  The Party required to disclose such information
must give written notice of such disclosure to the other Party sufficient in
advance to allow the other Party to seek confidential treatment and protection
and must cooperate with the other Party’s efforts to seek, at the request and
expense of the other Party, all confidential treatment and protection for such
disclosure as is permitted by applicable law.  If the other Party waives
compliance with any of the terms of this Agreement or does not seek or is unable
to obtain a protective order or other appropriate remedy with respect to such
disclosure of Confidential Information, then the receiving Party agrees to
disclose only that portion of the Confidential Information necessary to ensure
compliance with such legal requirement.

(d)                                 Permitted Use and Disclosures.  Each Party
may use or disclose Confidential Information disclosed to it by the other Party
to the extent such use or disclosure is reasonably necessary and permitted in
the exercise of the rights granted hereunder in:

·                  filing or prosecuting patent applications;

·                  conducting clinical trials; or

·                  submitting information for food additive approval
applications;

provided that the disclosing Party shall give reasonable advance written notice
of such disclosure to the other Party where reasonably possible and, save to the
extent inappropriate in the case of patent applications, shall use its
reasonable efforts to secure confidential treatment of such Confidential
Information in consultation with the other Party prior to such disclosure
(whether through protective orders or otherwise) and disclose only the minimum
necessary to comply with such requirements.

Notwithstanding the foregoing, either Party may disclose the material terms of
this Agreement under an obligation of confidentiality at least

26


--------------------------------------------------------------------------------


as stringent as the confidentiality obligations hereunder to any potential
sublicensee, potential acquirer, merger partner, bank, venture capital firm, or
other financial institution to obtain financing.

(e)                                  Public Disclosure.  Except as otherwise
required by law, rule or regulation (and then only to the extent required
thereunder), neither Party shall issue a press release or make any other public
disclosure of the terms of this Agreement without the prior approval of the
other Party, which approval shall not be unreasonably withheld.  Each Party
shall submit any such press release to the other Party prior to release, and the
receiving Party shall have *** days to review and decide whether to approve any
such press release, which approval shall not be unreasonably withheld.  The
Parties hereby agree to issue their respective press releases with respect to
the execution of this Agreement, substantially in the form attached hereto as
Appendixes H1 and H2.

(f)                                    Publication of Results.  Subject to the
express provisions of this Agreement, results and data obtained by either Party
in the course of the Collaboration may be submitted for publication by Redpoint
in accordance with Redpoint’s customary practices.  Redpoint shall send a copy
of the proposed publication to Givaudan and shall allow Givaudan *** days from
the date of receipt for review, comment and reasonable approval.

(g)                                 Equitable Relief.  Each Party acknowledges
and agrees that any breach of the confidentiality and non-use provisions may
cause irreparable harm to the other Party for which damages may not be an
adequate remedy, and, accordingly, the other Party shall be entitled to seek
equitable relief in addition to all other remedies available at law.

(h)                                 Term of Confidentiality and Non-Use.  The
obligations of confidentiality and non-use under this provision shall be valid
for the duration of this Agreement and for *** after its expiry, except with
respect to the Confidential Information constituting trade secrets of a Party,
in which case the obligations shall remain until such Confidential Information
ceases to be trade secrets.

27.          Warranties, Liabilities and Indemnifications

Any Material exchanged between the Parties under this Agreement is understood to
be experimental in nature.  Except as otherwise provided for below, neither
Party makes representations and extends warranties of any kind, expressed or
implied, as to merchantability of any Know-How or its fitness for a particular
purpose.

Each Party shall use the Know-How at its own risk and warrants that it has full
right and authority to enter into this Agreement and that to the best of its
knowledge on the Effective Date its execution does not and will not cause it to

27


--------------------------------------------------------------------------------


be in breach of any obligation towards Third Parties under any agreement
existing as of the Effective Date.

Redpoint warrants that

·              it will use its commercially reasonable efforts to ensure that
the Licensed Compounds provided to Givaudan shall be free of any liens, and

·              to the best of its knowledge the use of the material technology
applied by it for the purpose of this Agreement will not infringe the rights of
any third parties, nor necessitate their approval.

·              to the best of its knowledge Redpoint has or will have the right
to grant the applicable Licensed Technology and Regulatory Approvals to Givaudan
pursuant to this Agreement.

The Parties agree to be bound by the indemnification provisions set forth on
Appendix I hereto.

28.          Change in Circumstances

The failure of either Party to timely perform any obligation under this
Agreement by reason of epidemic, earthquake, riot, civil commotion, fire, act of
God, war, terrorist act, strike, flood, or governmental act or restriction, or
other cause that is beyond the reasonable control of such Party shall not be
deemed to be a material breach of this Agreement, but shall be excused to the
extent and for the duration of such cause, and the affected Party shall provide
the other Party with full particulars thereof as soon as it becomes aware of the
same (including its best estimate of the likely extent and duration of the
interference with its activities) and shall use commercially reasonable efforts
to avoid or remove such cause, and shall perform its obligation(s) with the
utmost dispatch when the cause is removed.

29.          Use of Name or Trademarks

Neither Party shall use another Party’s name or trademarks or its Affiliates’
names or trademarks for publicity or advertising purposes, without the written
consent of the other Party.

30.          Assignment

This Agreement shall inure to the benefit of and be binding on the Parties,
their successors and legitimate assigns.

The Parties shall not assign this Agreement or rights hereunder to any Third
Party (understanding that Givaudan’s Affiliates are not considered to be Third
Parties) without the other Party’s prior written consent, except to a company or
other business entity which by merger, purchase, or otherwise acquires all or
substantially all of the assets or business of the applicable Party, or with
which such Party may be consolidated or merged, provided that such company or
business entity or new formed entity confirms by written statement that it

28


--------------------------------------------------------------------------------


assumes all obligations under this Agreement.  Any assignment which conflicts
with this paragraph shall be null and void and deemed to be a material breach of
this Agreement.

31.          Independent Contractor Status

The Parties acknowledge and agree that they are independent contractors of each
other, and shall not, either itself or any of its personal, for any purposes be
considered to be an employee of the other Party.  This Agreement is not a
partnership agreement and nothing in this Agreement shall be construed to
establish a relationship of co-partners or joint venturers between the Parties.

32.          Severability

The invalidity or unenforceability of any provision of the Agreement shall not
affect the validity or enforceability of any other provision hereof.  The
invalid or unenforceable provision shall be deemed to be replaced by a provision
which accomplishes, as close as legally possible, the purpose of the invalid or
unenforceable provision.

33.          Waivers

The failure of either Party at any time to enforce any provision of this
Agreement shall not be construed as a waiver of future compliance therewith, and
said provision shall remain in full force and effect.  No waiver of any term or
condition of this Agreement, on the part of a Party, shall be effective unless
such waiver is in writing and signed by the other Party.

34.          Further Assurances

From time to time the Parties shall execute, acknowledge and deliver to each
other any further documents, assurances and other matters, and shall take any
other action consistent with the terms of this Agreement, that may reasonably be
requested by a Party and necessary or desirable to carry out the purposes of
this Agreement.  The Parties shall cooperate and use all reasonable efforts to
make all other registrations, filings and applications, to give all notices and
to obtain as soon as practicable all governmental or other consents, approvals,
orders, qualifications, authorizations, permits and waivers, if any, and to do
all other things necessary or desirable for carrying out the proposes of this
Agreement.

35.          Advice of Counsel

Givaudan and Redpoint have each consulted counsel of their choice regarding this
Agreement and each acknowledges and agrees that this Agreement shall not be
deemed to have been drafted by one Party or another and shall be construed
accordingly.

36.          Entire Agreement

This Agreement, together with exhibits hereto, constitutes the entire agreement
between Givaudan and Redpoint with respect to its subject matter,

29


--------------------------------------------------------------------------------


and all prior and other agreements among them, oral or written, concerning the
same subject matter are merged into this Agreement.  This Agreement may not be
modified except by a writing signed by the Parties hereto.

37.          Governing Law and Jurisdiction

This Agreement and future amendments hereto shall be governed by, and construed
in accordance with, the laws of the ***.  Any dispute arising out of, or in
connection with, this Agreement that is initiated by Givaudan shall be submitted
to a competent court located in the *** and any dispute arising out of, or in
connection with, this Agreement that is initiated by Redpoint shall be submitted
to a competent court located in ***.

38.          Dispute Resolution

Any dispute that may arise relating to the terms of this Agreement or the
activities of the Parties shall be referred to the Steering Committee, who shall
attempt in good faith to achieve a resolution.  If the Steering Committee is
unable to resolve such a dispute within sixty (60) days of the first
presentation of such dispute to the Steering Committee, such dispute shall be
referred to the Chief Executive Officers of Givaudan and Redpoint (or their
respective designee who has the authority to make decisions on behalf of such
Party) who shall use good faith efforts to mutually agree upon the proper course
of action to resolve the dispute.  If any dispute is not resolved by these
individuals (or their designees) within thirty (30) days after such dispute is
referred to them, or such longer period as they may mutually agree, then either
Party shall have the right to litigate such dispute or to pursue such other
dispute resolution mechanism as the Parties may agree.

39.          Notices

Any notice to be given to either Party hereto shall be in writing and shall be
effective upon receipt or upon mailing by certified or registered mail, postage
prepaid, and addressed as follows:

If to Givaudan:

Givaudan Suisse SA

5, chemin de la Parfumerie

1214 Vernier Switzerland

Attention: Legal Affairs

--------------------------------------------------------------------------------

Any party may change the address designated by notifying the other parties in
the manner provided above.

With a copy to:

Givaudan Flavors Corporation

1199 Edison Drive

Cincinnati Ohio 45216

U.S.A.

30


--------------------------------------------------------------------------------


Attention: Robert Eilerman

If to Redpoint:

Redpoint Bio Corporation

2005 Eastpark Boulevard

Cranbury New Jersey 08512-3515

U.S.A.

Attention: Scott M. Horvitz

With a copy to:

Morgan Lewis & Bockius

1701 Market Street

Philadelphia Pennsylvania 19103

U.S.A.

Attention: Andrew Gilbert, Esq.

40.          Headings

The headings contained in this Agreement are inserted for convenience of
reference only and shall not be a part of, control or affect the meaning hereof.

41.          Counterparts

This Agreement may be executed in counterparts, each of which shall be deemed to
be an original, but which together shall constitute one and the same instrument.

31


--------------------------------------------------------------------------------


42.          Term and termination of the Agreement

This Agreement shall begin on the Effective Date. The parties may terminate the
entirety of this Agreement at any time by mutual consent.

The Parties may also terminate the Collaboration and/ each license individually
in accordance with Sections 14 and 16 of this Agreement.

In addition, Redpoint may terminate this Agreement, including the licenses
granted hereunder if Givaudan has failed to pay the Minimum Royalty under
Section 23b of this Agreement and has not corrected such default within 30 days
after written notice thereof by Redpoint.

32


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

GIVAUDAN SCHWEIZ AG

 

REDPOINT BIO CORPORATION

 

 

 

 

 

 

By:

/s/ BOB PELLEGRINO

 

 

By:

/s/ F. RAYMOND SALEMME

 

 

 

 

By:

/s/ MAURICIO GRABER

 

 

 

 

 

 

 

 

By:

/s/ GILLES ANDRIER

 

 

 

33


--------------------------------------------------------------------------------


Appendix A

List of Initial Members and Co-Chairpersons of Steering Committee

On Behalf of Redpoint

Co- Chairperson: ***

Initial Members:

On Behalf of Givaudan

Co-Chairperson: ***

Initial Members:

34


--------------------------------------------------------------------------------


Appendix B

Functions of Steering Committee

The Steering Committee shall manage the Collaboration and carry out the
following functions:

(i)                                     explore and evaluate the activities and
progress of the Collaboration and provide strategic direction and performance
criteria for the Collaboration;

(ii)                                  facilitate the cooperation of the Parties
under the Collaboration;

(iii)                               review and amend, if necessary, the Research
Plan and the Development Plan;

(iv)                              establish the criteria and protocol for
selecting the SCCs;

(v)                                 review and evaluate the Data Packages and
select the Reserved Enhancer Compounds and SCCs for development;

(vi)                              allocate resources and approve any annual CRO
budget exceeding ***;

(vii)                           review program progress against milestones and
determine when milestones have been achieved;

(viii)                        review progress of patent filings;

(ix)                                review regulatory filings and strategies,
propose amendments to program strategy and make changes as necessary;

(x)                                   determine the activities to be conducted
in the Feasibility Study;

(xi)                                approve the selection of the CRO that will
be contracted to prepare and submit regulatory filings;

(xii)                             determination of patenting prosecution
strategy; and

(xiii)                          development of a safety protocol for tasting
ensuring safe practice for each Party.

35


--------------------------------------------------------------------------------


Appendix C:

***

36


--------------------------------------------------------------------------------


Appendix C1.

***

37


--------------------------------------------------------------------------------


Appendix C2

***

38


--------------------------------------------------------------------------------


Appendix D

***

39


--------------------------------------------------------------------------------


Appendix E

List of Functions that may be delegated to CROs

Functions where tasks may be delegated to CROs may include the following:

Discovery:

·                  ***

·                  ***

·                  ***

·                  ***

·                  ***

Development

·                  ***

·                  ***

·                  ***

·                  ***

40


--------------------------------------------------------------------------------


Appendix F

List of Givaudan Competitors and Customers

Competitors

***

Customers

***

41


--------------------------------------------------------------------------------


Appendix G

***

42


--------------------------------------------------------------------------------


 

Givaudan Press Release Draft

 

Appendix H1

***

43


--------------------------------------------------------------------------------


 

Redpoint Bio Press Release Draft

 

Appendix H2

 

***

44


--------------------------------------------------------------------------------


Appendix I

Indemnification Provisions

1.1           Redpoint Indemnification. Redpoint hereby agrees to defend and
indemnify Givaudan, and its officers, directors, employees, agents and
Affiliates (collectively, the “Givaudan Indemnitees”) from and against all
Losses, liabilities, obligations, damages or other amounts payable to a Third
Party, including reasonable attorney’s fees and costs of litigation (the
“Loses”) resulting from a claim, demand, action, suit or other proceeding
brought or threatened by a Third Party against a Givaudan Indemnitee based on
any development, of a SCC or a Licensed Compound by Redpoint; a product
liability claim on any Redpoint product incorporating any Licensed Compound
relating to its use outside the Field, except to the extent such Losses are
attributable to any negligence or willful misconduct of a Givaudan Indemnitee.

1.2           Givaudan Indemnification.  Givaudan hereby agrees to defend and
indemnify Redpoint, and its officers, directors, employees, agents and
Affiliates (collectively, the “Redpoint Indemnitees”) from and against all
Losses, resulting from a claim, demand, action, suit or other proceeding brought
or threatened by a Third Party against a Redpoint Indemnitee based on any
development, manufacture, use, handling, storage, sale, or other disposition of
a SCC or a Licensed Compound by or through Givaudan or its Affiliates or its
permitted sublicensees; a product liability claim on any product incorporating
any Licensed Compound relating to its use in the Field; or the practice by
Givaudan of any license granted hereunder, except to the extent such Losses are
attributable to any negligence or willful misconduct of a Redpoint Indemnitee.

1.3           LIABILITY LIMITATION.  IN NO EVENT SHALL EITHER PARTY BE LIABLE
FOR ANY INCIDENTAL OR CONSEQUENTIAL DAMAGES SUFFERED BY THE OTHER PARTY
RESULTING FROM THIS AGREEMENT.

1.4           Procedure for Indemnification.  Each Party seeking to be
reimbursed, indemnified, defended, and held harmless under Section 1.1 or 1.2 of
this Appendix I (each, an “Indemnitee”) shall (i) provide the Party obligated to
indemnify such Indemnitee (the “Indemnitor”) with prompt, written notice of any
claim, suit, demand, or other action for which such Indemnitee seeks to be
reimbursed, indemnified, defended, and held harmless (each, a “Claim”), which
notice shall include a reasonable identification of the alleged facts giving
rise to such Claim; (ii) grant such Party reasonable authority and control over
the defense and settlement of any such Claim; and (iii) reasonably cooperate
with such Party and its agents in defense of any such Claim, at the Indemnitor’s
expense.  Each Indemnitee shall have the right to participate in the defense of
any Claim for which Indemnitee seeks to be reimbursed, indemnified, defended, or
held harmless, by using attorneys of such Indemnitee’s choice, at such
Indemnitee’s expense.  Any settlement of a Claim for which any Indemnitee seeks
to be reimbursed, indemnified, defended, or held harmless under this Appendix I
shall be subject to the prior written approval of such Indemnitee, which
approval shall not be unreasonably withheld, conditioned, or delayed.

45


--------------------------------------------------------------------------------


Appendix J

***

46


--------------------------------------------------------------------------------